Citation Nr: 9917792	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left knee injury with medial meniscectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a left knee injury with chondromalacia patella and 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1972.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased rating for a left knee disability was denied.  
Subsequently, the RO awarded an additional 10 percent under 
Diagnostic Code 5259 for those symptoms of the veteran's 
service connected left knee disability that may be attributed 
to the symptomatic removal of semilunar cartilage, in 
accordance with VAOPGCPREC 23-97 (July 1, 1997) and Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, the veteran's 
claim remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service connected residuals of a left knee 
injury with medial meniscectomy are currently manifested by 
positive grinding test with objective observation of pain, 
and roughness of the bearing surface of the patella.

3.  The veteran's service connected residuals of a left knee 
injury with chondromalacia patella and degenerative joint 
disease are currently manifested by X-ray evidence of severe, 
total knee osteoarthritis, enlargement of the knee secondary 
to the degenerative process, atrophy, and painful and limited 
knee joint motion from extension of 5 degrees to flexion of 
130 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the residuals of an injury of the left knee 
with medial meniscectomy are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 
4.40, 4.45, 4.48, 4.59, Diagnostic Code 5259 (1998).

2.  The criteria for the assignment of a rating higher than 
10 percent for the residuals of an injury of the left knee 
with chondromalacia patella and degenerative joint disease 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.40, 4.45, 4.48, 
4.59, Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 
§§ 4.1, 4.2 (1998).  A January 1973 rating decision 
originally granted service connection for the residuals of an 
injury to the left knee with arthritis, chondromalacia of the 
patella, and acquired absence of the medial meniscus.  The 
evidence then of record included service medical records, 
which show the veteran sustained injuries to his left knee 
while on active serve.  He underwent surgery and was 
discharged with diagnoses of left knee degenerative 
arthritis, moderate chondromalacia, ligamentous instability 
secondary to anterior cruciate injury, and acquired absence 
of medial meniscus.  A 10 percent evaluation was assigned 
under from November 1972.

This evaluation was confirmed and continued until November 
1998, when, as noted above, the RO assigned a separate 
evaluation of 10 percent for the symptomatic removal of 
semilunar cartilage under Diagnostic Code 5259 in addition to 
the 10 percent evaluation under Diagnostic Code 5010, in 
accordance with VAOPGCPREC 23-97 and Esteban.  The evidence 
then considered includes a February 1997 VA examination 
report and a private medical report dated in November 1996.  
The VA examination report reveals X-ray evidence of severe 
osteoarthritis including degenerative spurring and joint 
space loss throughout the joint, and no effusion.  The 
examiner further noted objective observations of painful and 
limited left knee joint motion, enlargement of the joint 
which he attributed to the degenerative process, positive 
grinding test results, roughness of the bearing surface at 
the patella, and atrophy of the left quadricep and calf.  The 
November 1996 report reflects objective observations of 
tenderness confined to the medial joint line and patella 
femoral joint, palpable osteophytes on the medial side of the 
knee, limited range of knee joint motion but no instability, 
and X-ray evidence of degenerative joint disease mainly in 
the medial compartment.  Also of record at the time were 
private and VA medical treatment records dated in November 
1994 and March 1995, and the report of a VA medical 
examination conducted in October 1995.  These records show 
complaints of recurrent pain; objective observations of 
medial joint line tenderness, full range of motion-albeit 
with pain-marked crepitus, and no instability; and 
hypertrophic osteoarthritis.  VA treatment records note the 
veteran was prescribed Darvocet.

After review of the records, the Board finds that the 
evidence does not support a higher disability evaluation for 
the service-connected left knee disability.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation.  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The current 10 percent rating for the residuals of a left 
knee injury with medial meniscectomy was assigned under 
Diagnostic Code 5259, which contemplates the symptomatic 
removal of semilunar cartilage.  There is no greater 
evaluation provided for under this diagnostic code.  There is 
thus no higher evaluation that can be considered under this 
diagnostic code.

The current 10 percent rating for the residuals of a left 
knee injury with chondromalacia patella and degenerative 
joint disease was assigned under Diagnostic Code 5010.  
Diagnostic Code 5010 directs that arthritis due to trauma and 
evidenced by X-ray is to be rated as degenerative arthritis, 
under Diagnostic Code 5003.  The Schedule directs that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.  

As discussed above, the medical evidence of record clearly 
demonstrates X-ray findings of osteoarthritis in the 
veteran's left knee.  In addition, the February 1997 VA 
examination report noted findings of left knee joint 
enlargement, which the examiner attributed to degenerative 
changes in the joint.  Moreover, range of left knee joint 
motion was reported from 5 to 130 degrees, as compared to 
zero to 150 degrees on the right.  The examiner noted 
objective evidence of pain on motion.  Passively flexing the 
left knee beyond 130 degrees also induced pain.

A higher evaluation would be warranted under Diagnostic Code 
5010 for the involvement of 2 or more joints, but only 
disability of the left knee is service-connected.  A higher 
rating could also be warranted under Diagnostic Code 5010 for 
arthritis that results in limitation of knee joint movement 
under Diagnostic Code 5260 or 5261.  However, the evidence of 
record demonstrates that limitation of motion to the required 
degree is not present.  Rather, the most recent range of 
motion measurements were recorded as five to 130 degrees in 
the February 1997 examination report.  Extension limited to 
10 degrees, or flexion limited to 45 degrees, would be 
required for the assignment of even a 10 percent rating under 
Diagnostic Code 5261 or 5260, respectively, and even more 
limited motion would be required for the assignment of a 
higher disability evaluation.  Such limitation of motion has 
not been demonstrated.  Compensable ratings are also provided 
for various degrees of ankylosis of the knee, however, the 
left knee joint is not ankylosed.  Rather, the evidentiary 
record demonstrates the veteran has motion in the left knee 
joint.

After consideration of the evidence, the Board finds that 
ratings higher than 10 percent under either Diagnostic Code 
5259 or Diagnostic Code 5010 cannot be granted.  
Specifically, the Schedule simply does not provide for an 
evaluation greater than 10 percent for the symptomatic 
removal of semilunar cartilage under Diagnostic Code 5259.  
In addition, the medical evidence of record simply does not 
demonstrate that the veteran's left knee joint osteoarthritis 
is manifested by extension limited to 10 degrees or flexion 
limited to 45 degrees, ankylosis, or X-ray evidence of 
arthritis involving more than one service-connected joint 
under Diagnostic Code 5010.

Additional evaluations could be warranted, under VAOPGCPREC 
23-97 and Esteban, under Diagnostic Codes 5256, 5257, 5258, 
5262 and 5263 for symptomatology involving, respectively, 
impairment of the knee characterized by recurrent subluxation 
or lateral instability; dislocated cartilage with frequent 
episodes of locking, pain, and effusion into the joint; 
impairment of the tibia and fibula; and genu recurvatum.  
However, the medical evidence of record does not show that 
the required manifestations are present.  First, instability 
in the left knee has neither been complained of nor found.  
Rather, the February 1997 VA examination report evidences no 
laxity of the cruciate or collateral ligaments and private 
records note that the knee is stable.  Second, while private 
records dated in November 1994 note an impression of possible 
torn meniscus, service medical records reveal that the 
veteran underwent medial meniscectomy in service.  
Furthermore, the February 1997 examination report shows no 
clinical findings of effusion or dislocated cartilage.  
Third, the medical evidence of record simply does not 
indicate that the veteran's tibia or fibula is impaired.  The 
most recent, February 1997, X-rays show only degenerative 
spurring and joint space loss throughout the left knee.  The 
November 1996 private report adds to these findings 
observations of palpable osteophytes on the medial side of 
the knee and early changes in the patella femoral joint.  
Finally, the left knee joint is not hyperextended.  Rather, 
range of motion measurements are recorded at 5 to 130 
degrees.

Concerning the veteran's left knee joint deformity, which is 
diagnosed in November 1996 and February 1997 as genu varum, 
the Board notes that the RO declined to service-connect this 
disability in its November 1998 rating decision, concluding 
therein that this deformity is congenital.  The veteran did 
not submit a notice of disagreement with this decision.  It 
is therefore not an issue over which the Board may properly 
exercise jurisdiction at present.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an additional schedular rating 
for impairment of the knee characterized by subluxation or 
lateral instability, dislocated cartilage, impairment of the 
tibia and fibula, or genu recurvatum are not met.  
Specifically, current medical evidence of record simply does 
not show that the required manifestations are present.

In Esteban, the Court held that the Board must consider the 
veteran's scars separately.  Thus, in addition to considering 
whether a higher evaluation for the veteran's left knee 
disabilities are warranted under Diagnostic Codes 5010 and 
5259, and whether additional compensable evaluations for the 
veteran's left knee disability are warranted under Diagnostic 
Codes 5256, 5257, 5258, 5260, 5261, 5262, and 5263, the Board 
will analyze wither a compensable evaluation is warranted for 
the scar that is the residuals of the inservice surgery under 
Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only it if is 
"poorly nourished, with repeated ulceration," or if it is 
"tender and painful on objective demonstration," 
respectively.  VA examination reports reveal no tenderness at 
the scar.  Specifically, the February 1997 VA examination 
report notes a linear, vertically-oriented, pale, and 
nontender scar on the anteromedial aspect of the left knee.  

At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" is rated according to the part of 
the body that is affected.  Because the veteran has not 
alleged, and the medical evidence does not demonstrate, that 
function of the knee is limited by the scar itself, there is 
no such residual which can be considered under Diagnostic 
Code 7805.

After consideration of the evidence the Board finds that the 
criteria for a compensable rating for the residual scar are 
not met.  Specifically, there is no evidence of pain, 
tenderness, adherence, pulling, or limitation of movement at 
the residual scar.

This does not, however, preclude the granting of a higher 
evaluation for this disability than has been granted herein.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher ratings 
are provided for greater impairment of the knee.  The medical 
evidence, however, reflects that the required manifestations 
are not present.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization for the residuals of his left 
knee injury, nor is it shown that he requires frequent 
treatment of this disability.  The evidence does not show 
that the impairments resulting from his left knee disability 
markedly interfere with his employment.  Thus, there is no 
evidence that the impairments resulting solely from the 
residuals of the injury to the veteran's left knee warrant 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairments resulting 
from the residuals of the inservice left knee injuries and 
resultant surgery, including the scar, are adequately 
compensated by the 10 percent schedular evaluation assigned 
under Diagnostic Code 5259 for those residuals of medial 
meniscectomy and by the 10 percent schedular evaluation 
assigned under Diagnostic Code 5010 for those residuals of 
chondromalacia patella and degenerative joint disease.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of tenderness and painful 
motion were noted by the examiner; and, the 10 percent 
evaluation was assigned under Diagnostic Code 5010 in part 
because of these objective observations, the enlargement due 
to the degenerative process, and the veteran's complaints of 
increased pain and of weakness.  In addition, the examiner 
did note patellar grinding which, with the acquired absence 
of medial meniscus, was considered in the RO's assignment of 
an additional evaluation under Diagnostic Code 5259.  
Complaints of swelling have not yet been objectively 
observed, and the veteran has not complained of instability.  
Moreover, the examiner noted no objective finding of 
instability or effusion.  Consequently, the veteran's 
complaints of increased pain and weakness, by themselves, do 
not support an assignment of additional or increased ratings 
beyond that warranted by the demonstrated limited motion, 
pain upon motion, and evidence of arthritis contemplated in 
the criteria for post-traumatic arthritis, or beyond that 
warranted by the tenderness and patellar grinding 
contemplated in the criteria for symptomatic removal of 
semilunar cartilage.  As discussed above, the rating now 
assigned for the left knee accounts for painful motion and 
limitation of motion attributable to arthritis, as well as 
for tenderness and grinding attributable to the symptomatic 
removal of cartilage demonstrated.  The presence of other 
factors listed in 38 C.F.R. § 4.45, such as less or more 
movement than normal due to, inter alia, ankylosis or flail 
joint, excess fatigability, incoordination and impaired 
ability to execute skilled movements smoothly, has not been 
contended or shown.


ORDER

An evaluation higher than 10 percent for the residuals of a 
left knee injury with medial meniscectomy is denied.  An 
evaluation higher than 10 percent for the residuals of left 
knee injury with chondromalacia patella and degenerative 
joint disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

